Citation Nr: 0000550	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-06 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar, thoracic 
and cervical spine disorder with paresthesia syndrome (also 
claimed as myofascial pain syndrome).  

2.  Entitlement to service connection for thoracolumbar and 
lumbar scoliosis (also claimed as a pelvic developmental 
abnormality).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1984 to September 
1987 with additional periods of active duty for training 
and/or inactive duty for training.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 1998 rating decision of the Roanoke, Virginia 
Regional Office (RO) which denied the benefits sought.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  There is no competent evidence linking any present 
lumbar, thoracic, or cervical spine disorder with paresthesia 
(or myofascial pain syndrome) to the veteran's active 
service.  

3.  There is no competent evidence that any current 
thoracolumbar/lumbar scoliosis is related to disease or 
injury in service.  


CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for a 
lumbar, thoracic and cervical spine disorder with paresthesia 
syndrome (also claimed as myofascial pain syndrome), is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

2.  The claim for entitlement to service connection for 
thoracolumbar and lumbar scoliosis (also claimed as a pelvic 
developmental abnormality), is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claims.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991). See 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-
611 (1992).  If a claim is not well-
grounded, the Board does not have the 
jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

In the instant appeal, the veteran is seeking service 
connection for a lumbar, thoracic and cervical spine disorder 
with paresthesia syndrome (also claimed as myofascial pain 
syndrome) and for thoracolumbar and lumbar scoliosis (also 
claimed as a pelvic developmental abnormality).  As discussed 
below, the Board finds that those claims are not well-
grounded, and that, therefore, there is no further duty to 
assist the veteran with development of his claims.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1999).  Where a veteran 
served ninety (90) days or more during a period of war or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (1999).  The disease entity for which 
service connection is sought must be "chronic" as opposed 
to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during wartime service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to wartime 
service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.306 (1999).  

I.  Service Connection for a Lumbar, Thoracic, and Cervical 
Disorder with
Paresthesia Syndrome (also Claimed as Myofascial Pain 
Syndrome).

Service medical records for the veteran's period of active 
service indicate that at the time of a February 1986 
examination, there were notations that the veteran's spine 
and other musculoskeletal system were normal.  On May 1987 
examination, the veteran indicated that he suffered from 
recurrent back pain.  His spine and other musculoskeletal 
system were normal.  A June 1987 entry noted that the veteran 
was treated for a headache and back pain.  An August 1987 
treatment entry reported that the veteran had complaints of 
lower back pain which radiated into his legs when sitting or 
lying down associated with an episode of gastroenteritis.  

A May 1990 treatment entry, apparently during reserve duty, 
noted that the veteran complained of back pain.  It was 
observed that the veteran had a slight rightward curvature in 
the lumbar area with no tenderness to palpation. The 
assessment was chronic low back pain possibly secondary to 
scoliosis.  There was no report of injury at the time.  On 
February 1992 examination for reserve service purposes, the 
veteran checked that he had recurrent back pain.  It was 
noted that he had been told that he had scoliosis of the 
spine.  The veteran complained of back pain with increased 
activity and lifting.  The February 1992 examination report 
also included notations that the veteran's spine and other 
musculoskeletal system were normal.  

Private treatment records dated from August 1988 to August 
1990 include an August 1988 report from Samson S. Velena 
M.D., noting that the veteran was initially seen for injuries 
sustained in a work related injury of August 9, 1988.  The 
diagnoses included thoracolumbar scoliosis.  An August 1988 
report from the Jefferson Industrial Medical Clinic noted 
that the veteran was initially seen six days earlier.  He 
reported that when he began carrying mail in April 1988, he 
started to have gradually worsening "tingliness" in the 
left posterior chest wall area.  He stated that he had been 
carrying a 50 pound mail bag on his right shoulder, and also 
carried mail on his left arm.  It was observed that just two 
days prior to his initial consultation, the veteran 
complained of pain in the left posterior area plus numbness 
of the toes and fingers.  The examiner indicated that the 
veteran had been noted to have muscular spasms and tenderness 
in the left posterior area of the muscular group just to the 
left of the thoracic spine in the middle third portion, 
especially in the area of the Rhomboid.  There was also frank 
evidence of scoliosis.  An additional August 1988 report from 
the clinic listed diagnoses including sprain and strain of 
the upper back area from mail carrying and underlying 
scoliosis.  The examiner stated that the diagnosis of sprain 
and strain was definitely caused by the veteran's employment.  
The examiner noted that the veteran had not been having pain 
until he was employed at the Postal Service.  The veteran 
reported that he had a physical examination before being 
employed.  The examiner remarked that the underlying 
scoliosis was probably missed at that time.  The examiner 
also commented that the scoliosis was very easily apparent on 
physical examination.  The examiner stated that he did not 
feel such problem was caused by the veteran's job and it was 
just unlikely that such a problem would develop all of a 
sudden.  The examiner commented that he had a feeling that 
such existed since the veteran's pre-adolescence stage and 
was probably already there and missed by the physical 
examination before he entered service.  An August 1990 
disability certificate indicates that the veteran's scoliosis 
may have been worsening.  It was noted that the cause was 
undetermined.  

An October 1988 neurological summary from S. K. Nandipati, 
M.D., noted that the veteran worked as a postal mail carrier 
since April 1988 and that he started complaining of some 
minor pain after carrying a full load of mail until August 
1988, when he experienced severe low back pain and left 
shoulder pain associated with tingling and numbness of the 
fingers and toes on the right side.  The examiner indicated 
an impression of thoracolumbar scoliosis, lumbar strain, 
upper thoracic cervical strain and tingling and numbness with 
the need to rule out neuropathy.  It was noted that it was 
possible that the veteran's preexisting scoliosis, which was 
asymptomatic, became symptomatic after he started carrying 
heavy mail, with pressure on the spine, muscles and 
ligaments.  

Treatment records dated from March 1990 to December 1990 from 
the Dewitt Army Community Hospital at Fort Belvoir indicate 
that the veteran was treated for disorders including of the 
back.  A March 1990 entry noted that the veteran had a 
diagnosis of scoliosis by civilian physicians.  The veteran 
complained of a history of upper back pain.  The assessment 
was scoliosis, mechanical back pain.  A December 1990 entry 
also noted a diagnosis of scoliosis and an assessment of 
lower back syndrome.  

Private treatment records dated from March 1995 to April 1996 
include the report of a March 1995 initial medical evaluation 
from Washington Work Incorporated, when it was noted that the 
veteran had a chief complaint of left shoulder and low back 
pain with tingling in the left hand.  It was noted that three 
weeks after becoming a letter carrier, the veteran developed 
back pain which worsened with continued letter carrying.  The 
diagnostic impression was scoliosis and thoracolumbar strain.  
A May 1995 treatment entry from Dr. Velena indicated an 
assessment of muscular pain.  A January 1996 statement from 
P. T. Pham, M.D., noted that the veteran had been under his 
care since August 1992.  Dr. Pham stated that in his opinion 
the veteran was suffering from fibromyalgia syndrome.  An 
April 1996 report from Alben G. Goldstein, M.D., noted that 
the veteran was seen with left shoulder, back and left leg 
discomfort.  Dr. Goldstein opined that the veteran suffered 
from myofascial pain and had an inherently unstable back.  
Dr. Goldstein stated that problems related to carrying mail 
had brought out such problem.  
On VA general medical examination in October 1997, it was 
noted that the veteran had a low back condition characterized 
by pain in his left arm, left leg and left back, with 
numbness in his left arm and left leg.  The veteran also 
reported numbness in his left fingers and left toes.  The 
examiner indicated a diagnostic summary of paresthesia 
syndrome of uncertain etiology, no diagnosis; low back pain, 
probably related to muscle strain, scoliosis and left leg 
length discrepancy; leg length discrepancy; minimal facet 
hypertrophy or degenerative and joint disease at L5-S1 
without degenerative disc disease and with no spondylosis; 
and lumbar pain, in part due to lumbar strain and in part due 
to early degenerative joint disease at L5-S1.  

At a May 1999 hearing before a member of the Board, the 
veteran testified that he suffered an injury in 1987.  He 
stated that he was coming back from a road march and suffered 
severe pain in his back and tingling in his right hand, left 
hand and toes.  No X-rays were taken at that time.  He 
indicated that immediately after service he began working for 
the Post Office and experienced the same problems.  He 
related that his condition was diagnosed in June or July 1988 
and that he was told by a physician that it was caused by 
military service.  

The record does not include objective evidence to support a 
finding that the veteran's claimed lumbar, thoracic and 
cervical spine disorder with paresthesia (also claimed as 
myofascial pain syndrome) became manifest or originated 
during service or that arthritis was manifested within one 
year following service separation.  The veteran's service 
medical records indicate that on May 1987 examination, he 
reported recurrent back pain, but his spine and other 
musculoskeletal system were noted to be normal.  In June 
1987, back pain was reported.  In August 1987, he had 
complaints of low back pain radiating into his legs when 
sitting or lying down.  The assessment was gastroenteritis.  

The first clinical indication of a chronic lumbar, thoracic 
or cervical spine disorder, was in an August 1988 report from 
Dr. Velena, almost a year after the veteran's separation from 
service, when it was noted that the veteran was initially 
seen for injuries sustained in a work related injury.  The 
diagnoses were thoracolumbar scoliosis and tendinitis of the 
left shoulder.  In fact, nearly all postservice medical 
evidence of record attributes the veteran's lumbar, thoracic, 
and cervical spine complaints/disability to his duties as a 
mail carrier and to an underlying (and developmental) 
scoliosis which became more prominent with the mail carrier 
work. The evidence does not reflect any injuries in service 
(or, for that matter, during active duty for training in the 
reserves). 

In short, there is no medical evidence/opinion that relates 
any current back disorder to service, and no evidence of a 
back injury with chronic residuals during service.  The Board 
observes that the veteran has alleged in testimony and 
statements that his claimed lumbar, thoracic and cervical 
spine disorder with paresthesia syndrome (also claimed as 
myofascial pain syndrome) originated during service.  
However, as a layperson, he is not competent to opine 
regarding medical etiology.  See Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  It is within the province of the veteran to 
report that he suffered back problems or injuries during his 
periods of service, but not to relate current disability to 
such problems/injuries.  In the absence of sufficiently 
probative evidence establishing a nexus between any current 
lumbar, thoracic or cervical spine disorder with paresthesia 
syndrome (or myofascial pain syndrome) and service, the claim 
is not plausible and, therefore, not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to advise the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  In fact, this accorded him the benefit of a broader 
review. 



II.  Service Connection for Thoracolumbar and Lumbar 
Scoliosis (also
Claimed as a Pelvic Developmental Abnormality).

The veteran's thoracolumbar and lumbar scoliosis was not 
manifested in service, nor is it shown by any competent 
evidence to have originated in, or to be related to, service.  
In fact, the medical evidence establishes that in all 
likelihood the scoliosis had been present in mild form since, 
at least, the veteran's adolescence, and that it was 
exacerbated by his mail carrier civilian employment. 

Although congenital or developmental defects are not diseases 
or injuries within the meaning of applicable legislation 
providing compensation benefits (38 C.F.R. § 3.303(c)), 
pathology superimposed on such disability during service may 
be service connected.  Here, there is no competent evidence 
that during service pathology was superimposed on any 
preexisting scoliosis, nor is there competent evidence of any 
nexus between current back disability manifested by scoliosis 
and service.  In the absence of such evidence, the claim is 
not well grounded.  See Caluza, supra.  

The Board observes that the veteran has alleged in testimony 
and statements on appeal that his thoracolumbar and lumbar 
scoliosis (also claimed as a pelvic developmental 
abnormality) originated during his periods of service or was 
aggravated during service.  However, as a layperson, he is 
not competent to opine regarding medical etiology.  See 
Grotveit and Espiritu.  

The information provided in the statement of the case and 
other correspondence from the RO are sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection, well ground his claim.  He has not 
put VA on notice of any specific evidence that, if submitted, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
this was not prejudicial to the veteran, but merely accorded 
him the benefit of a broader review. 
ORDER

Service Connection for a lumbar, thoracic and cervical spine 
disorder with paresthesia syndrome (also claimed as 
myofascial pain syndrome), is denied.  Service Connection for 
thoracolumbar and lumbar scoliosis (also claimed as a pelvic 
developmental abnormality), is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

